DETAILED ACTION
1.	The applicant’s amendment filed 11/24/2021 was received. Claims 1-5 & 7-12 were amended. Claim 13 is new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 08/24/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-5 & 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-11, directed to the machine and process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
5.     The limitation “element rotating about at least one axis of rotation and having at least one outer side surface” in claims 1 & 3 interpreted under 35 U.S.C. 112(f) is withdrawn since the claims have been amended to sufficiently recite definite structure and/or no longer meet the 3-prong analysis. See MPEP 2181.

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-5 & 12 are withdrawn per amendments of claims 1-5 & 12.

7.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Yokoya (US 4,957,423) of claims 1-5 & 12 are withdrawn per amendments of claim 1.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0298267 A1: [0102]; [0112].



Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Timothy J. Klima on 01/25/2022.
The application has been amended as follows: 
Claim 5, line 2, the recitation “for pregramming” is amended to recite “for programming”.

Reasons for Allowance
10.	Claims 1-5 & 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Yokoya (US 4,957,423), does not teach nor suggest “wherein each of the nozzles is controllable independently from others of the nozzles such that a flow rate of adhesive dispensed by the each of the nozzles is independent from that dispensed by the others of the nozzles” as in the context of independent claims 1, 7 & 11. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717